1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY P. PERROTTE,                            )   Case No. 1:15-cv-00026-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DENYING
                                                     )   DEFENDANT JOHNSON’S MOTION FOR
14                                                   )   SUMMARY JUDGMENT
     STACEY JOHNSON,
                                                     )
15                  Defendant.                       )   [ECF Nos. 180, 200]
                                                     )
16                                                   )

17          Plaintiff Jeffrey P. Perrotte is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 3, 2019, the Magistrate Judge issued Findings and Recommendations

21   recommending that Defendant Johnson’s motion for summary judgment be denied. (ECF No. 200.)

22   The Findings and Recommendations were served on the parties and contained notice that objections

23   were to be filed within thirty days. (Id.) On October 31, 2019, Plaintiff filed objections. (ECF No.

24   204.) On November 1, 2019, Defendant Johnson filed objections. (ECF No. 203.)

25          After reviewing the parties’ objections, the Court finds no basis to alter the Magistrate Judge

26   Findings and Recommendations. In Plaintiff’s objections, Plaintiff again seeks to reinstate his
27   retaliation claim based on the alleged forged escape letter which was previously dismissed for failure

28   to exhaust the administrative remedies. Plaintiff’s argument is without merit for the same reasons

                                                         1
1    stated in the Court’s November 27, 2018, order, namely Plaintiff has not demonstrated that any other

2    retaliation claims have been exhausted beyond the claim against Defendant Johnson for placement of a

3    false CDCR Form 128-B in his central file and placement in administrative housing thereafter. (ECF

4    No. 169.)

5            Defendant objects to the Magistrate Judge’s recommendation to deny dismissal of the action

6    for misrepresentation of his financial resources on the application to proceed in forma pauperis in this

7    action. However, the undersigned agrees with the reasons set forth in the October 3, 2019, Findings

8    and Recommendations. On the form application to proceed in forma pauperis by a prisoner, Plaintiff

9    indicated that he received $27.00 a month for his prison job, he occasionally received gifts from

10   family and friends but never knew how much or when, he borrowed $2,300.00 from friends for his

11   parole board attorney, and as of December 20, 2014, he had approximately $502.00 in his prison trust

12   account. (ECF No. 2.) Plaintiff was clearly incarcerated at the time of filing the instant action and

13   application to proceed in forma pauperis. Based on a review of the application, the undersigned finds

14   that there is insufficient evidence that Plaintiff had sufficient funds to pay the filing fee for this action

15   such that the allegations of poverty is untrue in this case. While Defendant contends that Plaintiff

16   knowingly omitted community property money and assets, any subsequent assets (after he was

17   released from prison on parole) does not demonstrate that Plaintiff was not able to pay the fees as of

18   the date he filed while still in prison. Further, in forma pauperis status does not waive the civil action

19   filing fee for incarcerated plaintiffs; it instead allows an incarcerated plaintiff to make payments on the

20   filing fee until it is paid in full. See 28 U.S.C. § 1915(b)(2) (incarcerated plaintiff is obligated to make

21   monthly payments in the amount of twenty percent of the proceeding month’s income credit to

22   plaintiff’s prison trust account until the filing fee is paid in full); see also ECF No. 5. In addition,

23   dismissing this case on such technicality would fly in the face of the general policy in favor of

24   resolution of cases on the merits.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, including the parties’ objections,

27   the Court finds the Findings and Recommendations to be supported by the record and by proper

28   analysis.

                                                           2
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations issued on October 3, 2019, are adopted in full;

3         2.    Defendant Johnson’s motion for summary judgment filed on May 28, 2019, is denied;

4               and

5         3.    The matter is referred back to the Magistrate Judge for further proceedings.

6
7    IT IS SO ORDERED.

8      Dated:   December 6, 2019                        /s/ Lawrence J. O’Neill _____
9                                             UNITED STATES CHIEF DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
